DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-14 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-12, 14-15, 17-20 of U.S. Patent No. 10,582,480. Although the claims at issue are not identical, the instant claims are a slightly broader version of the patented claims wherein the differences are not patentably distinct from each other:

Claim 1
‘480 Claims 1, 4, 5, and 10
A method performed by a terminal supporting carrier aggregation in a wireless communication system, the method comprising: receiving, from a base station, first timing advance (TA) information associated with a primary timing advance group (PTAG) which is a group of serving cells using same timing advance value for an uplink transmission and including a primary cell; 
A method for operating time alignment timers (TATs) of a user equipment (UE) transmitting/receiving data to/from an evolved node B (eNB) on a primary cell (PCell) and at least one secondary cell (SCell), the method comprising: receiving, from the eNB, first timing advance (TA) information associated with a primary timing advance group (PTAG) which is a group of serving cells having a same uplink timing and includes the PCell;
starting or restarting a first timing alignment timer (TAT) associated with the PTAG based on the first TA information; 
starting or restarting a first TAT associated with the PTAG based on the first TA information;
receiving, from the base station, second TA information associated with a secondary timing advance group (STAG) which is a group of serving cells using same timing advance value and does not include the primary cell; 
receiving, from the eNB, second TA information associated with a secondary timing advance group (STAG) which is a group of serving cells having a same uplink timing and does not include the PCell;
starting or restarting a second TAT associated with the STAG based on the second TA information; 
starting or restarting a second TAT associated with the STAG based on the second TA information; 
receiving downlink data on at least one serving cell in the STAG; identifying that a TAT is expired; 
receiving downlink data on at least one serving cell in the STAG; identifying whether the first TAT associated with the PTAG is running and whether the second TAT associated with the STAG is running; 
notifying a radio resource control (RRC) layer to release at least one physical uplink control channel (PUCCH) for serving cells belonging to the STAG and 
(‘480 Claim 4)
notifying a radio resource control (RRC) to release a sounding reference signal (SRS) for serving cells belonging to the STAG, in case that the second TAT associated with the STAG expires and the first TAT associated with the PTAG is running
instructing a physical layer of the terminal to generate hybrid automatic repeat request (HARQ) positive or negative acknowledgement information of the downlink data received on the at least one serving cell in the STAG, in case that the expired TAT is the second TAT associated with the STAG; and 
delivering hybrid automatic repeat request (HARQ) positive or negative acknowledgement (ACK/NACK) information corresponding to the downlink data received on the at least one serving cell in the STAG to a physical (PHY) layer of the UE, in case that the second TAT associated with the STAG expires and the first TAT associated with the PTAG is running; 
notifying the RRC layer to release at least one PUCCH for all serving cells and 
(‘480 Claim 10)
notifying a radio resource control (RRC) to release a physical uplink control channel (PUCCH) / a sounding reference signal (SRS) for all serving cells, in case that the first TAT associated with the PTAG expires
suspending an instruction to the physical layer to generate the HARQ positive or negative acknowledgement information, in case that the expired TAT is the first TAT associated with the PTAG.
(‘480 Claim 5)
suspending delivery of HARQ ACK/NACK information to the PHY layer, in case that the first TAT associated with the PTAG expires


	RE Claim 2, See ‘480 Claim 9.
	RE Claim 3, See ‘480 Claim 1.
	RE Claim 4, See ‘480 Claim 4.
	RE Claim 5, See ‘480 Claim 7.
	RE Claim 6, See ‘480 Claim 8.
	RE Claim 7, See ‘480 Claim 2.
	RE Claim 8, See ‘480 Claims 11, 14, 15, and 20.
	RE Claim 9, See ‘480 Claim 19.
	RE Claim 10, See ‘480 Claim 11.
	RE Claim 11, See ‘480 Claim 14.
	RE Claim 12, See ‘480 Claim 17.
	RE Claim 13, See ‘480 Claim 18.
	RE Claim 14, See ‘480 Claim 12.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinan (US# 2013/0188618 – which teaches of managing PTAG & STAG TATs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477